The plaintiffs *770purchased and paid for steamship tickets through a person representing himself as the agent of the defendant. The tickets were delivered to them by this person, who may not in fact have been the agent of the defendant. The defendant accepted the cheeks of this person and thereby gave him credit for the tickets. There was no proof as a question of fact that he was the agent of plaintiffs. The cheeks given by this person to the defendant were not good, and the fact was discovered as to some of the checks given before the ship sailed, yet the tickets were not canceled. When the ship was in mid-ocean there was an attempt to collect for the tickets from the plaintiffs, the return tickets were taken away from them and they were subjected to humiliation and disgrace and were detained by the defendant when it reached the port of destination. They were subjected to further inconvenience before they could get their tickets to return. For their injuries thus sustained the plaintiffs have separate judgments for damages on a trial before the court without a jury, and with the parties waiving findings. Judgments unanimously affirmed, with one bill , of costs. No opinion. Present — Young, Hagarty, Davis and Johnston, JJ.; Lazansky, P. J., not voting.